TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 26, 2016



                                       NO. 03-14-00704-CV


 2004 Dodge Ram 1500 TX LP #CPL1988 and 2000 Buick TX LP #CV1N817, Appellants

                                                  v.

                                   The State of Texas, Appellee




         APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
         REVERSED AND REMANDED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on August 28, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings consistent with the Court’s opinion. The appellee

shall pay all costs relating to this appeal, both in this Court and in the court below.